            Case 5:20-cv-00540-G Document 1 Filed 06/10/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA
1. VALERIE EASLEY,                   )
                                     )
                Plaintiff,           )
v.                                   ) Case No.: CIV-20-540-G
                                     )
1. THE UNITED STATES OF AMERICA; and )
2. DESTINY HAGANS;                   )
                                     )
                Defendants.

                                          COMPLAINT

       COMES NOW Plaintiff, Valerie Easley, by and through the undersigned and for her

cause of action, alleges and states:

1.     Jurisdiction is vested in this Court pursuant to 28 U.S.C. § 1331.

2.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a)(1).

3.      On or about April 19, 2019, Plaintiff, Valerie Easley, was involved in a motor vehicle

collision with automobiles driven by Theodore W. Burzynski and Destiny Hagans. The collision

occurred near the intersection of I-44 W/B and Pennsylvania, City of Oklahoma City, and

County of Oklahoma, Oklahoma.

4.     While operating the motor vehicle, Burzynski was within the course and scope of his

employment with the United States of America as an employee of the Federal Aviation

Administration. Therefore, the United States of America is responsible for his negligence

pursuant to the Federal Tort Claims Act codified at 28 USC §2674, et seq.

5.     Defendant The United States of America, through its agent, servant, and/or employee, is

negligent per se for causing the injuries to Plaintiff Valerie Easley.

7.      That as a result of this Defendants’ negligence, Plaintiff has incurred medical expenses,

loss of earnings, physical pain and suffering, mental pain and suffering, and property damage.
             Case 5:20-cv-00540-G Document 1 Filed 06/10/20 Page 2 of 2



8.     That Plaintiff submitted a Federal Tort Claim Notice to the United States of America on

or about October 28, 2019, and her claim has been deemed denied by operation of law per 28

USC §2675.

9.     That as a result of the above-referenced acts, the Plaintiff has been damaged in an amount

in excess of $75,000.00.

       WHEREFORE, Plaintiff, Valerie Easley, pray for judgment against the Defendants, in an

amount in excess of $75,000.00, plus interest, costs, and all other relief this Court deems just and

equitable.

                                              Respectfully submitted,

                                              GRIFFIN, REYNOLDS & ASSOCIATES


                                              /S/ Jason B. Reynolds
                                              Jason Reynolds, OBA No. 18132
                                              Billy Griffin, OBA No. 17945
                                              210 S.E. 89th Street
                                              Oklahoma City, OK 73149
                                              (405) 721-9500
                                              (405) 721-9503 Facsimile
                                              ATTORNEYS FOR PLAINTIFF

ATTORNEY LIEN CLAIM
JURY TRIAL DEMANDED
